




MELA IV

Sched 7/99

MASTER EQUIPMENT LEASE AGREEMENT



SCHEDULE



LESSEE:

    Digital Lightwave, Inc.

 

LESSOR:

CIT TECHNOLOGIES CORPORATION

Street Address:

     15550 Lightwave Drive

Address:

1830 West Airfield Drive

                             DFW Airport, Texas 75261

City/State/Zip:

     Clearwater, Florida 33760

Lease

Number:              




   SCHEDULE NO.____007______ WHICH INCORPORATES BY REFERENCE MASTER EQUIPMENT
LEASE AGREEMENT




    DATED  October 15, 1999  BETWEEN LESSOR AND LESSEE

    SELLER:

 




Qty.




Mfr.

Equipment

Type

Model/

Feature




Description

Serial

Number

Stipulated Loss

Value Amount

Rental

Payment

     

See Exhibit “A” attached hereto and made a part hereof.

             

Initial Term:  The Lease Term for each leased item commences on the Commencement
Date and continues for  24  months after the first Rental Payment Due Date.




STIPULATED LOSS VALUE AMOUNT




$2,828,244.00




$167,057.50

 




Equipment Location:




15550 Lightwave Drive




Clearwater, Florida 33760







Advance Rent:        $167,057.50

(Months: 1 )




Lessee shall pay Lessor Advance Rent (if specified above) for the Equipment
promptly after execution of this Schedule.  Advance Rent shall be credited to
Lessee’s first Rental Payment hereunder, and any excess Advance Rent shall be
credited to Lessee’s final Rental Payment(s).

 

Special Terms:     YES ____   (See Special Terms attached)      NO X

   




Lessee selects a fair market value purchase option and a fair rental value
renewal option.                                            YES _X__    NO _____




Lessee selects a fixed price purchase option of _____ of the Total Purchase
Price, and a fixed price renewal option of n/a____% of the periodic Rental
Payment.                                         YES _____    NO __X___

Rental Payment:          $167,057.50




The First Rental Payment shall consist of the sum of the following:  one (1)
Rental Payment; Advance Rent (if any); an amount equal to 1/30th of the Rental
Payment multiplied by the number of days from and including the Commencement
Date to, but excluding, the First Rental Payment Due Date.




 




THE TERMS AND CONDITIONS OF THE FOREGOING OPTIONS AND OTHER IMPORTANT PROVISIONS
ARE SET FORTH IN THIS SCHEDULE.




First Rental Payment Due Date:  The first day of the month immediately following
the month in which the Commencement Date for the last leased item to be
installed under this Equipment Schedule occurs (the Last Commencement Date).
 However, if the Last Commencement Date falls on the first day of the month,
that date will be the First Rental Payment Date.




Subsequent Rental Payment Due Date: The 1st day of each month




Latest Commencement Date:  November  11, 2002

THIS SCHEDULE SHALL BE GOVERNED BY THE TERMS AND CONDITIONS OF THE MASTER
EQUIPMENT LEASE AGREEMENT REFERENCED BY THE LEASE NUMBER SPECIFIED ABOVE
(AGREEMENT) BY AND BETWEEN LESSEE, AS LESSEE, AND LESSOR OR AT&T CAPITAL
CORPORATION OR ANY AFFILIATE OR SUBSIDIARY THEREOF, AS LESSOR, AND THE TERMS AND
CONDITIONS SET FORTH HEREIN.  PURSUANT TO SUCH TERMS AND CONDITIONS (WHICH
LESSEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS), LESSEE AGREES TO LEASE
FROM LESSOR (AS SPECIFIED BELOW) AND LESSOR AGREES TO LEASE TO LESSEE THE ABOVE
REFERENCED EQUIPMENT.  IT IS FURTHER UNDERSTOOD AND AGREED THAT THE TERMS AND
CONDITIONS OF THIS SCHEDULE MAY BE DIFFERENT FROM THE TERMS AND CONDITIONS OF
PRIOR SCHEDULES.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE WAIVES ANY
AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE BY ARTICLE 2A OF THE UCC AND
ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE THAT MAY LIMIT OR
MODIFY THE LESSOR’S RIGHTS AS DESCRIBED IN THE AGREEMENT, THIS SCHEDULE OR ANY
OTHER FUNDAMENTAL AGREEMENT (AS DEFINED IN THE AGREEMENT).




THIS SCHEDULE, THE MASTER EQUIPMENT LEASE AGREEMENT REFERENCED BY THE LEASE
NUMBER SPECIFIED ABOVE (AGREEMENT) AND ALL OTHER FUNDAMENTAL AGREEMENTS (AS
DEFINED IN THE AGREEMENT) EXECUTED BY BOTH LESSOR AND LESSEE CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN LESSOR AND LESSEE RELATING TO THE LEASING OF THE ABOVE
REFERENCED EQUIPMENT AND SUPERSEDE ALL PRIOR AGREEMENTS RELATING THERETO,
WHETHER WRITTEN OR ORAL, AND MAY NOT BE AMENDED OR MODIFIED EXCEPT IN A WRITING
SIGNED BY THE PARTIES HERETO.




DIGITAL LIGHTWAVE, INC.

CIT TECHNOLOGIES CORPORATION

Lessee

Lessor




By:______________________________________________________________

By:_____________________________________________________________

           (Lessee Authorized Signature)

             (Lessor Authorized Signature)




________________________________________________________________

________________________________________________________________

                                         (Type/Print Name and Title)

               (Type/Print Name and Title)

Date:___________________________________________________________

Date:____________________________________________________________


H:\shuppent\LEASE\DOCS\Digital LW Schedule 007R.doc




--------------------------------------------------------------------------------





The terms and conditions shall apply to the Fair Market Value Purchase Option
and Fair Rental Value Renewal Option on the first page of this Schedule;
provided, however, that if Lessee selects this option, the Tax Indemnity
provision set forth in Section 4 below shall apply to this Schedule.




Capitalized terms used in this Schedule that are not otherwise defined herein
shall have the meanings ascribed to them in the Master Equipment Lease Agreement
(“Agreement”) identified on the first page of this Schedule.  The terms and
conditions of this Schedule shall prevail over any conflicting or inconsistent
terms and conditions in the Agreement and/or any amendments thereto entered into
prior to the execution of this Schedule.




1.

FAIR MARKET VALUE PURCHASE AND RENEWAL OPTIONS.




(a)  If this option has been selected, no Event of Default exists, no event has
occurred and is continuing which with notice or the lapse of time, or both,
would constitute an Event of Default, and Lessee delivers to Lessor an
irrevocable written election notice at least one hundred twenty (120) days prior
to the expiration of the Applicable Term, Lessee shall have the following
purchase and renewal options:  (i) Lessee may purchase all (but not less than
all) of the Equipment at the end of the Applicable Term at Fair Market Value (as
defined below); or (ii) Lessee may renew this Schedule for a Renewal Term of not
less than twelve (12) months to be agreed upon by Lessor and Lessee at Fair
Rental Value (as defined below); provided, however, that the foregoing renewal
option may not be exercised if Lessor reasonably determines that there has been
a material adverse change in Lessee’s business or financial condition since the
Commencement Date; and provided further, that if Lessee decides not to purchase
the Equipment or renew this Schedule at the end of the Applicable Term, it shall
provide Lessor with irrevocable written notice thereof at least one hundred
twenty (120) days prior to the expiration of the Applicable Term and return the
Equipment to Lessor in accordance with Section 17 of the Agreement.




(b)  If Lessee elects to purchase the Equipment, it shall pay Lessor the Fair
Market Value amount prior to the expiration of the Applicable Term, and Lessee
shall make all other payments required hereunder during the remaining Term of
this Schedule.  If Lessee elects to renew this Schedule, Lessee and Lessor shall
enter into a supplement to this Schedule to confirm the applicable Fair Rental
Value amount and the length of the applicable Renewal Term.




(c)  Should Lessee fail to:  (i) provide Lessor with the one hundred twenty
(120) day notice required above; or (ii) pay Lessor the Fair Market Value amount
as specified above; or (iii) return the Equipment to Lessor in accordance with
Section 17 of the Agreement, the Applicable Term shall be extended for
successive one hundred twenty (120) day periods until Lessee returns the
Equipment to Lessor in accordance with Section 17 of the Agreement, or Lessor
terminates this Schedule by ten (10) days’ written notice to Lessee.  In the
event this Schedule is extended pursuant to the preceding sentence, Lessee shall
continue to pay Lessor either the periodic Rental Payments in effect prior to
the expiration of the Applicable Term, or the Fair Rental Value (as defined
below), whichever is greater, and all other provisions of the Agreement and this
Schedule (including Lessee’s purchase and renewal options value) shall continue
to apply.




(d)  Fair Rental Value and Fair Market Value for the Equipment shall be
determined by agreement of Lessor and Lessee, or, at Lessee’s sole expense, by
an independent appraiser selected by Lessor.  Fair Rental Value means the
periodic amount which would be payable for the Equipment in an arm’s length
transaction between an informed and willing Lessee and an informed and willing
Lessor, neither under compulsion to lease.  Fair Market Value means the total
price that would be paid for the Equipment in an arm’s length transaction
between an informed and willing buyer (other than a used equipment dealer) under
no compulsion to buy and an informed and willing seller under no compulsion to
sell.  In determining Fair Rental Value or Fair Market Value, the costs of
removing the Equipment from the Equipment Location and moving it to a new
location shall not be deducted from its value.




(e)  If Lessee elects to purchase the Equipment, and has completely fulfilled
the terms and conditions of the Agreement and this Section 1, then on the last
day of the Applicable Term:  (i) this Schedule shall terminate and, except as
provided in Section 24 of the Agreement, Lessee shall be relieved of all
obligations under this Schedule; and (ii) Lessee shall be entitled to Lessor’s
interest in the Equipment “AS IS, WHERE IS,” and without any warranty, express
or implied from Lessor, other than the absence of any liens by, through or under
Lessor.




2.

STIPULATED LOSS VALUE.




For purposes of this Schedule, the Stipulated Loss Value of the Equipment shall
be determined by multiplying the applicable Stipulated Loss Value Percentage (as
specified in the SLV Table that is incorporated herein by reference by the
listing thereon of the Lease Number and Schedule Number specified on the front
of this Schedule) as of the due date of the last Rental Payment due immediately
prior to the date of the Loss or the Event of Default, as applicable, by the
Stipulated Loss Value Amount set forth on the first page of this Schedule.






--------------------------------------------------------------------------------





3.

TAX INDEMNITY.




(a)  If the Fair Market Value Purchase Option and Fair Rental Value Renewal
Option has been selected, Lessor intends to take accelerated cost recovery
deductions (“Recovery Deductions”) under Sections 167(a) and 168(b)(1) of the
Internal Revenue Code of 1986, as amended (“Code”), and accelerated depreciation
deductions under applicable state law (“Depreciation Deductions”).  Accordingly,
Lessee makes the following representations, warranties and covenants:  (i) at
the time Lessee accepts the Equipment pursuant to Section 3 of the Agreement,
the Equipment will have been “placed in service” within the meaning of Sections
167 and 168 of the Code; (ii) the Stipulated Loss Value Amount set forth on the
first page of this Schedule shall qualify for Recovery Deductions and
Depreciation Deductions (with the exception of any items that are excluded by
specific language on the first page of this Schedule and any increase in the
Stipulated Loss Value Amount that is attributable to any accrued interest under
a Financing Agreement); (iii) neither Lessee, any of its affiliates, nor any of
its successors, sublessees or assigns was, is, or will become a tax-exempt
entity described in Section 168(h)(2) of the Code at any time during the Term of
this Schedule or the five (5) years preceding the Commencement Date; and (iv) at
no time during the Term of this Schedule will Lessee (or any of its successors,
sublessees or assigns) take any action or fail to take any action (whether or
not such act or omission is otherwise required by the Agreement) that results in
a loss, reduction, deferral, recapture or other unavailability to Lessor of any
part of the Recovery Deductions or Depreciation Deductions.  If, because of a
breach of this Section 4(a), Recovery Deductions or Depreciation Deductions are
lost, reduced, deferred, recaptured or otherwise made unavailable to Lessor (a
“Tax Loss”), Lessee shall, upon demand by Lessor, promptly pay damages to
Lessor.  The amount of such damages shall be the amount necessary to provide
Lessor with a Net Economic Return (as defined in Section 4(b) below) equal to
the net Economic Return that Lessor would have realized if it had not suffered a
Tax Loss.  A loss or damage to the Equipment will constitute a breach of this
Section 4(a) if it does not result in the payment of the Lessor’s Return
described in Section 12 of the Agreement.




(b)  Any damages required by Section 4(a) above shall be in the amount necessary
to provide Lessor a net after-tax yield, net after-tax cash flow and net
after-tax book earnings (“Net Economic Return”) equal to the net Economic Return
Lessor would have realized with respect to the transaction contemplated by this
Schedule if a Tax Loss had not occurred, assuming Lessee would fulfill all of
its obligations hereunder, and shall be based upon the same assumptions and
pricing analysis used by Lessor in determining the amount of the periodic Rental
Payment then in effect.  Without limiting the generality of the foregoing, it
shall be irrefutably presumed that all income of Lessor for any year is subject
to tax at the highest then applicable federal income tax rate generally
applicable to corporations, and that Lessor has sufficient taxable income to
offset all deductions arising hereunder.




(c)  With respect to any damages or adjustments calculated by Lessor as set
forth above (“Calculation Amount”), at the request and expense of Lessee, Lessor
shall submit the assumptions and calculations underlying any such Calculation
Amount to Lessor’s independent certified public accountants for verification of
the maintenance of Lessor’s Net Economic Return.  Such accountants’
determination that the Calculation Amount does or does not maintain Lessor’s Net
Economic Return (and, in the case of the latter, such accountants’ determination
of the adjusted amount that would so maintain such Net Economic Return), shall
be binding upon Lessor and Lessee.  Lessee agrees that any information provided
to such accountants by Lessor constitutes private, proprietary and confidential
property of Lessor, and that no person other than Lessor and such accountants
shall be entitled to access thereto.




4.

SECURITY INTEREST.




If the Fair Market Value Purchase Option and Fair Rental Value Renewal Option
has been selected, Lessor and Lessee intend the transaction described in this
Schedule to be a true lease, and Lessee hereby authorized Lessor to file a
financing statement to give public notice of Lessor’s ownership of the
Equipment.  If such transaction is deemed by a court of competent jurisdiction
to be a lease intended for security, Lessee grants Lessor and its assigns a
purchase money security interest in the Equipment and in all attachments,
accessories, additions, substitutions, products, replacements, rentals and
proceeds (including insurance proceeds) therefrom as well as a security interest
in any other Equipment financed pursuant to the Agreement or any other agreement
between Lessor and Lessee (collectively, “Collateral”).  Lessee shall execute
and timely deliver to Lessor financing statements or any other documents Lessor
deems necessary to perfect or protect Lessor’s security interest in the
Collateral.  Lessor or Lessor’s agent may file as a financing statement any
lease document (or copy thereof, where permitted by law) Lessor deems necessary
to perfect or protect Lessor’s security interest in the Collateral.  If Lessee
fails to execute any such document , Lessor or Lessor’s agent is hereby
authorized to file any of the foregoing signed only by Lessor or Lessor’s agent.




There shall be three (3) signed Counterparts of this Schedule.  To the extent
that this Schedule constitutes chattel paper (as that term is defined in the
UCC), a security interest may only be created in, and perfected by possession
of, one Counterpart marked “Original”; all other Counterparts shall be
duplicates.



--------------------------------------------------------------------------------





5.

SOFTWARE.







Lessee and Lessor acknowledge that the Equipment on a Schedule may include
certain software (“Software”) in which Lessor and Lessee have no ownership or
other proprietary rights.  Where required by the Software owner or manufacturer,
Lessee shall enter into a license or other agreement for the use of the
Software.  Any Software agreement shall be separate and distinct from the
Agreement and any Schedule, and Lessor shall not have any rights or obligations
thereunder unless otherwise agreed.  In the event the Rent on a Schedule
includes an amount attributable to the financing by Lessor of Lessee’s fee for
use of the Software, Lessee agrees that such amounts shall be deemed Rent
hereunder.




6.

FINANCING OF ADDITIONS.  




If Lessee intends to finance any addition or technical modification to the
Equipment, Lessee shall, in writing, provide Lessor with the terms under which
it hopes to obtain the financing.  If Lessor does not, within 20 days after
receiving Lessee’s request, offer to finance the addition upon the terms
requested by Lessee, Lessee may obtain offers from third parties and shall
notify Lessor of the details of any third party financing offer Lessee would
like to accept (Third Party Offer).  If Lessor has not made a financing offer to
Lessee on terms substantially similar to the Third Party Offer within 10 days of
receiving Lessee’s notice, Lessee may accept the Third Party Offer unless:  (a)
the aggregate cost to Lessee of obtaining financing from the Third Party Offer
is greater than the aggregate cost under Lessor’s financing offer; (b) the Third
Party Offer would create a security interest in, or a lien on, the Equipment; or
(c) the addition is not otherwise permitted under this Agreement.




7.

MAINTENANCE CERTIFICATION.




The Equipment must be deinstalled by the manufacturer, qualified for the
manufacturer’s maintenance agreement and be returned to Lessor within one week
of deinstallation.  In the event of a delay in returning the Equipment to
Lessor, Lessee shall provide Lessor with a manufacturer’s maintenance
certification valid for the entire certification period.  




8.

FACSIMILE COPIES.  




Lessee hereby agrees and acknowledges that (a) in any hearing, trial or
proceeding of any nature with respect to this Schedule, Lessor may produce a
facsimile copy of this document rather than the original copy thereof and that
such facsimile copy shall be deemed to be the original, and (b) it has received
and reviewed all of the pages of this Schedule and that none of its provisions
are missing or illegible.






